DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 24-43 are pending and examined in the instant Office action.
Even though the claims recite judicial exceptions, the claims are patent eligible because partitioning blood serum from a subject having ovarian cancer in at least a first phase and a second phase of a first aqueous multi-phase system wherein the second phase is immiscible in the first phase ay equilibrium was not routine and conventional at the time of the effective filing date of the instant invention.

Information Disclosure Statement
	The IDS of 11/29/2021 has been considered.

Claim Rejections - 35 USC § 112)a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is newly applied:
Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims recite using blood in its entirety to determine ovarian cancer status of a patient using aqueous multiphase partitioning.  However, the specification only possesses seven biomarkers within blood that discriminate in order to indicate ovarian cancer status.  Example 3 and Table 3 on pages 40-41 of the specification disclose that EGFR, IL-8, C-CSF, sIL-6R, IGFBP-1, bFGF, and RANTES are effective in assessing ovarian cancer when partitioned in an aqueous multiphase system.  Since applicant does not have a representative number of species within the genus of blood to discriminate in order to indicate ovarian cancer status in a partitioned aqueous multiphase system, applicant does not have possession of all of the elements of the claim.  This lack of possession results in a lack of WRITTEN DESCRIPTION.

Claim Rejections - 35 USC § 112(b) - Indefiniteness

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following rejection is reiterated:
Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 34 recite diagnosing ovarian cancer by comparing blood partitioning in multiphase aqueous systems between patients with ovarian cancer to healthy patients.  It is unclear as to the metes and bounds of what biomarkers or subsets type of the blood are compared in the partitioning between ovarian cancer positive and negative subjects.  Blood is a complex mixture of different substances such as red blood cells, white blood cells, and glucose.  It is unclear as to which of these substances that is partitioned as part of whole blood in the aqueous multiphase system is used to asses ovarian cancer.  While Example 3 and Table 3 on pages 40-41 of the specification disclose that EGFR, IL-8, C-CSF, sIL-6R, IGFBP-1, bFGF, and RANTES are effective in assessing ovarian cancer when partitioned in an aqueous multiphase system, the claims are directed to blood in its entirety, and not these specific seven biomarkers.

Response to Arguments
29 November 2021 have been fully considered but they are not persuasive.
Applicant argues that using terminology in the claims such as “relative” do not constitute relative terms.  The claims are not being rejected on the basis of the “relative” claim language.  While applicant argues that blood in its entirety (and not biomarkers within blood) are assessed for ovarian cancer, the specification only possesses seven biomarkers within blood that discriminate for ovarian cancer status.  It is unclear as to the role of the remainder of blood in indicating ovarian cancer status.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	11 February 2022